Citation Nr: 9918362	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  94-35 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1979 to July 1983.

The appeal arises from a rating decision dated in May 1994 in 
which the Regional Office (RO) denied service connection for 
hearing loss and tinnitus.  The veteran subsequently 
perfected an appeal of that decision; and the Board of 
Veterans' Appeals (Board) remanded the case in May 1996 and 
July 1997.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  No competent medical evidence is of record that would 
establish that the veteran currently has hearing loss 
disability of the right ear. 

3.  No competent medical evidence is of record that would 
establish that the veteran currently has tinnitus which is 
causally related to service or to any acoustic trauma in 
service.  

4.  Hearing loss of the left ear clearly and unmistakably 
existed prior to service and did not undergo an increase in 
severity during service; nor was sensorineural hearing loss 
of the left ear first manifested, and manifested to a 
compensable degree, within one year after the veteran's 
separation from service.  



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hearing loss of right ear is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

3.  Hearing loss of the left ear was not incurred in or 
aggravated by service; nor may sensorineural hearing loss of 
the left ear be presumed to have been so incurred.  
38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran must submit evidence 
that a claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The Board finds that the veteran's claim for entitlement to 
service connection for hearing loss of the left ear is well-
grounded within the meaning of 38 U.S.C.A. § 5107, in light 
of the service medical records, the results of the November 
1996 VA audiological examination, and the opinion of Dr. 
Andrew M. Brown, discussed below.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  The Board further finds that the VA 
has met its duty to assist in developing the facts pertinent 
to that claim.  38 U.S.C.A. § 5107.  

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  According to a report of the 
November 1996 VA audiological examination, the auditory 
threshold in the frequency of 4,000 Hertz was 70 decibels in 
the left ear and the speech recognition score for that ear 
was 92 percent.  Thus, the criteria for hearing loss 
disability of the left ear are met.  38 C.F.R. § 3.385.

The Board also notes that entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There is competent evidence tending to show that the 
veteran's hearing loss of the left ear had its onset in 
service.  A document dated in August 1993 shows that the 
veteran filed a claim for compensation as a civil employee of 
the Federal Government, alleging that exposure during and in 
the course of his Federal civilian employment resulted in 
hearing loss.  According to that document, the veteran's 
claim was denied because the evidence failed to demonstrate 
that the claimed condition was causally related to the 
injury.  The document referred to the opinion of Dr. Andrew 
M. Brown that "in comparing the claimant's pre-employment 
audiogram to audiograms after his employment, it demonstrates 
that the claimant's hearing loss occurred from his military 
service."  According to the report from Dr. Brown, the 
veteran had a high tone hearing loss at the onset of his 
employment, which was compatible with a noise hearing loss 
due to his military exposure as a jet engine mechanic and 
test cell operator.  Dr. Brown added that there were no other 
factors known other than the veteran's military history which 
could account for his hearing loss.  

However, the evidence contemporaneous with service, the 
service medical records, are against finding that the 
veteran's hearing loss of the left ear had its onset in 
service.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or if clear 
and unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137.  
The veteran's enlistment medical examination performed in 
September 1978 revealed that auditory thresholds in the 
frequencies of 500, 1,000, 2,000, 3,000, 4,000 and 6,000 
Hertz were 20, 15, 5, 5, 10 and 50, respectively, in the left 
ear.  The U.S. Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has noted that "the threshold for normal 
hearing is from 0 to 20 dB [and that] higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Thus, the veteran is not presumed to 
have been in sound condition when he entered service with 
regard to his hearing.  The Board also finds the service 
medical records more probative than the opinion of Dr. Brown.  
Dr. Brown's opinion was based on the fact that evidence 
revealed that the veteran had hearing loss prior to his 
employment with the Federal Government as a civilian and that 
he had a history of noise exposure in service.  There is no 
indication that Dr. Brown reviewed the service medical 
records which clearly and unmistakably show that hearing loss 
of the left ear existed prior to service.  Therefore, the 
Board finds that hearing loss in the left ear did not have 
its onset in service or first become manifested within one 
year after service.  

Thus, the issue becomes whether or not the veteran's hearing 
loss of the left ear underwent an increase in service.  The 
service medical records include the results of an audiogram 
in February 1980 which revealed that auditory thresholds in 
the frequencies of 500, 1,000, 2,000, 3,000, 4,000 and 6, 000 
Hertz were 0, 0, 0, 0, 0 and 30, respectively, in the left 
ear.  Another audiogram in February 1981 revealed that 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
3,000, 4,000 and 6, 000 Hertz were 10, 10, 0, 0, 0 and 55, 
respectively, in the left ear.  In February 1982, the 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
3,000, 4,000 and 6, 000 Hertz were 20, 15, 5, 5, 10, and 50, 
respectively, in the left ear.  The veteran's separation 
medical examination in May 1983 also included the results of 
audiometric testing.  At that time, the auditory thresholds 
in the frequencies of 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hertz were 0, 5, 0, 0, 15 and 45, respectively, in the 
left ear.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1993).




There is probative evidence that the veteran's left ear 
hearing loss did not undergo an increase in severity during 
service.  According to the November 1996 VA examination 
report:

In reviewing the veteran[']s C-file it was noted 
that he did have an audiological evaluation on 
enlistment to the military and an audiological 
evaluation on his discharge from the military.  On 
the evaluation in 1978, at which time he enlisted 
he did have a high frequency hearing loss at 
6000Hz. in both ears.  On his discharge from the 
military he also had a high frequency hearing loss 
at 6000 Hz. in both ears.  There was not a 
significant difference between the time of 
enlistment to the time of discharge in his hearing 
acuity. 

In September 1997, the November 1996 VA examiner offered the 
following opinion:

This is in response to original office request for 
a medical opinion regarding the audiological 
evaluation accomplished on 11/20/96.  At that time 
audiological evaluation was completed.  Also, at 
that time the complete C file was reviewed by this 
examiner.  As noted on the previous examination 
report of 11/20/96, the veteran had a high 
frequency, sensorineural hearing loss at 6,000 
hertz in both ears.  On discharge from the 
military, he had a high frequency sensorineural 
hearing loss again at 6,000 hertz.  There is no 
significant difference from the time of induction 
into the military and his release from the 
military.  Therefore, there was no change in his 
hearing that would be related to his military 
service.  Since there was no change in the 
veteran's hearing compared to his induction and his 
discharge physical, present hearing loss cannot be 
related to his time in military service.  It 
appears that the hearing loss occurred before the 
veteran went into service and there was no 
significant change in the hearing as a result of 
the experiences in military service. 

Thus, the only competent evidence to address the issue of 
whether there was an increase in the severity of the hearing 
loss of the left ear, which pre-existed service, is against 
finding that such an increase occurred.  The veteran's 
assertion that his hearing loss increased in severity during 
service is not as probative as a medical opinion based on the 
results of objective tests performed during service in 
determining whether there was an increase in severity of the 
left  ear hearing loss.  Therefore, the Board finds that the 
veteran's left ear hearing loss did not undergo an increase 
in severity during service and that such disability was not 
aggravated by service.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  However, for the reasons discussed 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for hearing loss of the left ear.  

With regard to the issue of entitlement to service connection 
for hearing loss of the right ear, the veteran's enlistment 
medical examination performed in September 1978 revealed that 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
3,000, 4,000 and 6,000 Hertz were 15, 15, 5, 10, 10 and 60, 
respectively, in the right ear.  As discussed above, the 
Court noted that "the threshold for normal hearing is from 0 
to 20 dB [and that] higher threshold levels indicate some 
degree of hearing loss."  Hensley, 5 Vet. App. 155.  Thus, 
the veteran is not presumed to have been in sound condition 
when he entered service with regard to hearing in his right 
ear.  Additionally, the veteran's separation medical 
examination in May 1983 revealed that the auditory thresholds 
in the frequencies of 500, 1,000, 2,000, 3,000, 4,000 and 
6,000 Hertz were 10, 10, 0, 0, 10 and 60, respectively, in 
the right ear.

However, the Board need not determine whether the veteran's 
pre-existing hearing loss in the right ear was aggravated by 
service.  The Board notes that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran underwent a VA audiological examination in 
November 1996. According to the examination report, the 
auditory thresholds in the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 Hertz were all less than 26 decibels in the 
right ear and the speech recognition score was 100 percent in 
that ear.  Thus, the criteria for hearing loss disability for 
the right ear were not met in November 1996.  38 C.F.R. 
§ 3.385.  Moreover, the veteran has not presented any 
competent evidence that he currently meets the criteria under 
38 C.F.R. § 3.385 for hearing loss disability of the right 
ear.  Thus, the claim for entitlement to service connection 
for right ear hearing loss is not well-grounded.  38 U.S.C.A. 
§ 5107.  

As for the claim for entitlement to service connection for 
tinnitus, at the November 1996 VA examination, the veteran 
reported the gradual onset of tinnitus between 1991 and 1992 
and described it as a unilateral constant ringing sound in 
the left ear. There is probative evidence that the veteran's 
left ear hearing loss did not undergo an increase in severity 
during service.  According to the November 1996 examiner, the 
veteran reported the onset of tinnitus between 1991 and 1992, 
after his discharge from the military service.  The examiner 
added that tinnitus was often a byproduct of noise exposure 
but the patient did acknowledge that he had worked around 
noise both in the military and in the civilian work place and 
he did not note an onset of tinnitus until after his 
discharge from the military service.  In September 1997, the 
November 1996 VA examiner related that the veteran did not 
report tinnitus until sometime after his discharge from the 
military, between 1991 and 1992, and that the veteran was 
discharged from the military in 1983 which was some eight 
years prior to the time that he reported the tinnitus began.  

Thus, at an examination performed in connection with his 
claim for compensation benefits, the veteran reported that 
tinnitus did not have its onset in service.  Moreover, the 
veteran has not submitted any competent evidence linking the 
veteran's current tinnitus to acoustic trauma in service.  
Furthermore, the veteran is not competent to link current 
tinnitus to acoustic trauma in service.  Where the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore, the claim for entitlement 
to service connection for tinnitus is not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. 
§ 5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that if obtained would 
establish well-grounded claims for right ear hearing loss and 
tinnitus.  Under the circumstances, the VA has no further 
duty to assist the veteran in developing well-grounded claims 
for entitlement to service connection for those disorders.  
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  


ORDER

The appeal is denied.  



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 

